Case: 11-50129     Document: 00511648533         Page: 1     Date Filed: 10/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 28, 2011
                                     No. 11-50129
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JASON HOFFMAN,

                                                  Plaintiff-Appellant

v.

SARA STULGA, Probation Officer; FRANK OLVERIA, Probation Officer; ELI
FERNANDEZ, Probation Supervisor; MICHAEL WODKINS, Counselor
“Woodkins, Read & Associates”; JACKLEN NASH, “G.P.S.” Officer; WILLIAM
FITZGERALD, Chief of the Probations Department,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:09-CV-618


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Proceeding pro se, Jason Hoffman, a former Texas prisoner, appeals the
district court’s dismissal of his 42 U.S.C. § 1983 complaint for failure to state a
claim. Hoffman filed suit against five employees of the Bexar County Probation
Office and a counselor from a private firm. In his complaint, Hoffman alleged
that the defendants conspired to deprive him of his constitutional rights,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50129    Document: 00511648533      Page: 2    Date Filed: 10/28/2011

                                  No. 11-50129

violated his Eighth, Fifth, and Thirteenth Amendment rights, engaged in
retaliatory acts, and violated his due process rights. He also sought injunctive
relief, requesting a correction of his probation records, despite the fact that he
was no longer on probation.
      In reviewing whether the complaint fails to state a claim, a dismissal
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is reviewed under the same de novo
standard for reviewing a dismissal under Federal Rule of Civil Procedure
12(b)(6). Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998); see Newsome v.
EEOC, 301 F.3d 227, 231 (5th Cir. 2002) (applying § 1915(e) to non-prisoner
plaintiff). To survive dismissal, the complaint “must state a claim to relief that
is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (internal
quotation marks and citation omitted). “Factual allegations must be enough to
raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007).
      Hoffman fails to address the district court’s dismissal based on the
applicability of the statute of limitations to claims arising prior to August 2007.
He also does not address the dismissal of his Fifth Amendment claims in his
initial brief. Further, Hoffman fails to argue the claims supporting his request
for injunctive relief that he raised in the district court. By failing to brief any
argument challenging these issues, Hoffman has abandoned these claims on
appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann
v. Dallas County Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Additionally, Hoffman raises several new claims on appeal. He argues
violations of HIPPA, the ADA, and the Federal Rehabilitation Act. He also
presents new claims of double jeopardy violations, the denial of psychotherapist-
patient privilege, and the denial of First Amendment rights. Hoffman further
argues the new claim that he was wrongfully required to register as a sex
offender and submits new evidence attached to his reply brief. Though he
presents this argument in connection with his request for injunctive relief, it is

                                         2
   Case: 11-50129    Document: 00511648533      Page: 3    Date Filed: 10/28/2011

                                  No. 11-50129

a new argument. This court will not consider new claims raised for the first time
on appeal. Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
Nor will this court consider new evidence on appeal. Theriot v. Parish of
Jefferson, 185 F.3d 477, 491 & n.26 (5th Cir. 1999).
      Although Hoffman attempts to show that he has stated facts sufficient to
support a claim of conspiracy among the defendants, none of the facts asserted
by Hoffman show that the defendants conspired and agreed to deprive him of his
constitutional rights. See Cinel v. Connick, 15 F.3d 1338, 1343 (5th Cir. 1994).
His claims of conspiracy amount to nothing more than speculation.
      Hoffman alleges several facts in support of his claim that his Eighth
Amendment rights were violated. Even if the Eighth Amendment’s protections
against cruel and unusual punishment apply to felons on probation, Hoffman
fails to allege an extreme deprivation of life’s necessities. See Palmer v. Johnson,
193 F.3d 346, 352 (5th Cir. 1999); Davis v. Scott, 157 F.3d 1003, 1006 (5th Cir.
1998). He also fails to allege facts which would support a claim that the
defendants were deliberately indifferent to his serious medical needs. Though
he claims that he was prevented from attending a medical appointment, he does
not allege that the appointment was for a serious condition that placed his
health at risk. Hoffman fails to allege that the defendants knew of a substantial
risk of harm to his health and disregarded it. See Farmer v. Brennan, 511 U.S.
825, 827 (1994).
      With regard to his arguments that the defendants violated his due process
rights by imposing burdensome conditions of probation, Hoffman fails to state
a claim for relief because he does not show that the conditions of which he
complains, which include various claims related to the counseling he received,
were stigmatizing or invasive. See Meza v. Livingston, 607 F.3d 392, 401 (5th
Cir. 2010). His arguments challenging the handling of his grievances fail
because he does not “have a federally protected liberty interest in having these



                                         3
   Case: 11-50129   Document: 00511648533      Page: 4   Date Filed: 10/28/2011

                                  No. 11-50129

grievances resolved to his satisfaction.” Geiger v. Jowers, 404 F.3d 371, 374 (5th
Cir. 2005).
      Further, there are no facts alleged by Hoffman which would support a
claim of a Thirteenth Amendment violation, as he does not allege being subject
to involuntary servitude or slavery. See Watson v. Graves, 909 F.2d 1549, 1552
(5th Cir. 1990). Likewise, Hoffman’s claim of retaliation fails because he does
not show that the defendants engaged in any retaliatory act beyond threats. See
Morris v. Powell, 449 F.3d 682, 684 (5th Cir. 2006). At most, Hoffman alleges
acts which were de minimus and not “capable of deterring a person of ordinary
firmness from further exercising his constitutional rights.” See id. at 686.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        4